DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT

 

 

This Agreement made and entered into this ____ day of March, 2013 (the
“Agreement”), by and between ITEX Corporation., a Nevada corporation (the
“Company,” which term shall include, where appropriate, any Entity (as
hereinafter defined) controlled directly or indirectly by the Company) and
                                              , a Director or Officer of the
Company (the “Indemnitee”):

 

WHEREAS, it is essential to the Company that it be able to retain and attract as
directors and officers the most capable persons available;

 

WHEREAS, increased corporate litigation has subjected directors and officers to
litigation risks and expenses, and the limited availability of Directors and
Officers liability insurance has made it increasingly difficult for the Company
to attract and retain qualified candidates for these positions;

 

WHEREAS, the Company desires to provide Indemnitee, to the fullest extent
permitted by law, with specific contractual assurance of Indemnitee’s rights to
full indemnification against litigation risks and expenses (regardless, among
other things, of any amendment to or revocation of the Certificate of
Incorporation or Bylaws or any change in the ownership of the Company or the
composition of its Board of Directors);

 

WHEREAS, the Company intends that this Agreement provide Indemnitee with greater
protection than that which is provided by the Company’s Certificate of
Incorporation and Bylaws; and

 

WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
continuing to serve as a director or officer of the Company;

 

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

1. Definitions.

 

(a) “Corporate Status” describes the status of a person who is serving or has
served (i) as a director of the Company, (ii) as an officer of the Company,
(iii) in any capacity with respect to any employee benefit plan of the Company,
or (iv) as a director, partner, trustee, officer, employee, or agent of any
other Entity (as defined below) at the request of the Company. For purposes of
subsection (iv) of this Section 1(a), if Indemnitee is serving or has served as
a director, partner, trustee, officer, employee or agent of a Subsidiary,
Indemnitee shall be deemed to be serving at the request of the Company.

 

(b) “Entity” shall mean any corporation, partnership, limited liability company,
joint venture, trust, foundation, association, organization or other legal
entity.

 



 

 

 

(c) “Expenses” shall mean all fees, costs and expenses incurred by Indemnitee in
connection with any Proceeding (as defined below), including, without
limitation, attorneys’ fees, disbursements and retainers (including, without
limitation, any such fees, disbursements and retainers incurred by Indemnitee
pursuant to Sections 10 and 11(c) of this Agreement), fees and disbursements of
expert witnesses, private investigators and professional advisors (including,
without limitation, accountants and investment bankers), court costs, transcript
costs, fees of experts, travel expenses, duplicating, printing and binding
costs, telephone and fax transmission charges, postage, delivery services,
secretarial services, and other disbursements and expenses.

 

(d) “Indemnifiable Expenses,” “Indemnifiable Liabilities” and “Indemnifiable
Amounts” shall have the meanings ascribed to those terms in Section 3(a) below.

 

(e) “Liabilities” shall mean judgments, damages, liabilities, losses, penalties,
excise taxes, fines and amounts paid in settlement.

 

(f) “Proceeding” shall mean any threatened, pending or completed claim, action,
suit, arbitration, alternate dispute resolution process, investigation,
administrative hearing, appeal, or any other proceeding, whether civil,
criminal, administrative, arbitrative or investigative, whether formal or
informal, including a proceeding initiated by Indemnitee pursuant to Section 10
of this Agreement to enforce Indemnitee’s rights hereunder.

 

(g) “Subsidiary” shall mean any corporation, partnership, limited liability
company, joint venture, trust or other Entity of which the Company owns (either
directly or through or together with another Subsidiary of the Company) either
(i) a general partner, managing member or other similar interest or (ii) (A) 50%
or more of the voting power of the voting capital equity interests of such
corporation, partnership, limited liability company, joint venture or other
Entity, or (B) 50% or more of the outstanding voting capital stock or other
voting equity interests of such corporation, partnership, limited liability
company, joint venture or other Entity.

 

2. Services of Indemnitee. In consideration of the Company’s covenants and
commitments hereunder, Indemnitee agrees to serve as a director or officer of
the Company; provided that nothing in this Agreement shall impose any obligation
on Indemnitee to continue Indemnitee’s service as a director or officer.

 

3. Agreement to Indemnify. The Company agrees to indemnify Indemnitee as
follows:

 

(a) Proceedings Other than by or in the Right of the Company. Subject to the
exceptions contained in Section 4(a) below, if Indemnitee was or is a party or
is threatened to be made a party to any Proceeding (other than an action by or
in the right of the Company) by reason of Indemnitee’s Corporate Status,
Indemnitee shall be indemnified by the Company against all Expenses and
Liabilities incurred or paid by Indemnitee in connection with such Proceeding
(referred to herein as “Indemnifiable Expenses” and “Indemnifiable Liabilities,”
respectively, and collectively as “Indemnifiable Amounts”).

 



 

 

 

(b) Proceedings by or in the Right of the Company. Subject to the exceptions
contained in Section 4(b) below, if Indemnitee was or is a party or is
threatened to be made a party to any Proceeding by or in the right of the
Company by reason of Indemnitee’s Corporate Status, Indemnitee shall be
indemnified by the Company against all Indemnifiable Expenses.

 

(c) Conclusive Presumption Regarding Standard of Care. In making any
determination required to be made under Nevada law with respect to entitlement
to indemnification hereunder, the person, persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request therefore in accordance
with Section 5 of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption.

 

4. Exceptions to Indemnification. Indemnitee shall be entitled to
indemnification under Sections 3(a) and 3(b) above in all circumstances except
with respect to any specific claim, issue or matter involved in the Proceeding
out of which Indemnitee’s claim for indemnification has arisen, as follows:

 

(a) Proceedings Other than by or in the Right of the Company. If indemnification
is requested under Section 3(a) and it has been finally adjudicated by a court
of competent jurisdiction that, in connection with such specific claim, issue or
matter, Indemnitee failed to act (i) in good faith and (ii) in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, or, with respect to any criminal action or proceeding, Indemnitee
had reasonable cause to believe that Indemnitee’s conduct was unlawful,
Indemnitee shall not be entitled to payment of Indemnifiable Amounts hereunder.

 

(b) Proceedings by or in the Right of the Company. If indemnification is
requested under Section 3(b) and

  

(i) it has been finally adjudicated by a court of competent jurisdiction that,
in connection with such specific claim, issue or matter, Indemnitee failed to
act (A) in good faith and (B) in a manner Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company, Indemnitee shall not be
entitled to payment of Indemnifiable Expenses hereunder; or

 

(ii) it has been finally adjudicated by a court of competent jurisdiction that
Indemnitee is liable to the Company with respect to such specific claim,
Indemnitee shall not be entitled to payment of Indemnifiable Expenses hereunder
with respect to such claim, issue or matter unless the court in which such
Proceeding was brought shall finally determine upon application that, despite
the adjudication of liability, but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for such
Indemnifiable Expenses which such court shall deem proper; or

 



 

 

 

(iii) it has been finally adjudicated by a court of competent jurisdiction that
Indemnitee is liable to the Company for an accounting of profits made from the
purchase or sale by the Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934, the rules
and regulations promulgated thereunder and amendments thereto or similar
provisions of any federal, state or local statutory law, Indemnitee shall not be
entitled to payment of Indemnifiable Expenses hereunder.

 

(c) Insurance Proceeds. To the extent payment is actually made to the Indemnitee
under a valid and collectible insurance policy with respect to Indemnifiable
Expenses in connection with such specific claim, issue or matter, Indemnitee
shall not be entitled to payment of Indemnifiable Expenses hereunder except with
respect to any excess beyond the amount of payment under such insurance and the
amount of any deductible from such insurance not otherwise paid by the Company.

 

5. Procedure for Payment of Indemnifiable Amounts. Indemnitee shall submit to
the Company a written request specifying the Indemnifiable Amounts for which
Indemnitee seeks payment under Section 3 of this Agreement and the basis for the
claim. The Company shall pay such Indemnifiable Amounts to Indemnitee within
thirty (30) calendar days of receipt of the request. At the request of the
Company, Indemnitee shall furnish such documentation and information as are
reasonably available to Indemnitee and necessary to establish that Indemnitee is
entitled to indemnification hereunder.

 

6. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, and without limiting any
such provision, to the extent that Indemnitee is, by reason of Indemnitee’s
Corporate Status, a party to and is successful, on the merits or otherwise, in
any Proceeding, Indemnitee shall be indemnified against all Expenses reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee against all
Expenses reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with each successfully resolved claim, issue or matter. For purposes
of this Agreement, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, by reason of settlement,
judgment, order or otherwise, shall be deemed to be a successful result as to
such claim, issue or matter.

 

7. Effect of Certain Resolutions. Neither the settlement or termination of any
Proceeding nor the failure of the Company to award indemnification or to
determine that indemnification is payable shall create a presumption that
Indemnitee is not entitled to indemnification hereunder. In addition, the
termination of any proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent shall not create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal action or proceeding, had reasonable cause to
believe that Indemnitee’s action was unlawful.

 



 

 

 

8. Agreement to Advance Expenses; Undertaking. The Company shall advance all
Expenses incurred by or on behalf Indemnitee in connection with any Proceeding,
including a Proceeding by or in the right of the Company, in which Indemnitee is
involved by reason of such Indemnitee’s Corporate Status within thirty (30)
calendar days after the receipt by the Company of a written statement from
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding. To the extent required by
Nevada law, Indemnitee hereby undertakes to repay any and all of the amount of
Indemnifiable Expenses paid to Indemnitee if it is finally determined by a court
of competent jurisdiction that Indemnitee is not entitled under this Agreement
to indemnification with respect to such Expenses. This undertaking is an
unlimited general obligation of Indemnitee.

 

9. Procedure for Advance Payment of Expenses. Indemnitee shall submit to the
Company a written request specifying the Indemnifiable Expenses for which
Indemnitee seeks an advancement under Section 8 of this Agreement, together with
documentation evidencing that Indemnitee has incurred such Indemnifiable
Expenses. Payment of Indemnifiable Expenses under Section 8 shall be made no
later than thirty (30) calendar days after the Company’s receipt of such
request.

 

10. Remedies of Indemnitee.

 

(a) Right to Petition Court. In the event that Indemnitee makes a request for
payment of Indemnifiable Amounts under Sections 3 and 5 above or a request for
an advancement of Indemnifiable Expenses under Sections 8 and 9 above and the
Company fails to make such payment or advancement in a timely manner pursuant to
the terms of this Agreement, Indemnitee may petition a court of competent
jurisdiction to enforce the Company’s obligations under this Agreement.

 

(b) Burden of Proof. In any judicial proceeding brought under Section 10(a)
above, the Company shall have the burden of proving that Indemnitee is not
entitled to payment of Indemnifiable Amounts hereunder.

 

(c) Expenses. The Company agrees to reimburse Indemnitee in full for any
Expenses incurred by Indemnitee in connection with investigating, preparing for,
litigating, defending or settling any action brought by Indemnitee under Section
10(a) above, or in connection with any claim or counterclaim brought by the
Company in connection therewith, whether or not Indemnitee is successful in
whole or in part in connection with any such action.

 

(d) Failure to Act Not a Defense. The failure of the Company (including its
Board of Directors or any committee thereof, independent legal counsel, or
stockholders) to make a determination concerning the permissibility of the
payment of Indemnifiable Amounts or the advancement of Indemnifiable Expenses
under this Agreement shall not be a defense in any action brought under
Section 10(a) above, and shall not create a presumption that such payment or
advancement is not permissible.

 



 

 

 

11. Defense of the Underlying Proceeding.

 

(a) Notice by Indemnitee. Indemnitee agrees to notify the Company promptly upon
being served with any summons, citation, subpoena, complaint, indictment,
information, or other document relating to any Proceeding which may result in
the payment of Indemnifiable Amounts or the advancement of Indemnifiable
Expenses hereunder; provided, however, that the failure to give any such notice
shall not disqualify Indemnitee from the right, or otherwise affect in any
manner any right of Indemnitee, to receive payments of Indemnifiable Amounts or
advancements of Indemnifiable Expenses unless the Company’s ability to defend in
such Proceeding is materially and adversely prejudiced thereby.

 

(b) Defense by Company. Subject to the provisions of the last sentence of this
Section 11(b) and of Section 11(c) below, the Company shall have the right to
defend Indemnitee in any Proceeding which may give rise to the payment of
Indemnifiable Amounts hereunder; provided, however that the Company shall notify
Indemnitee of any such decision to defend within twenty (20) calendar days of
receipt of notice of any such Proceeding under Section 11(a) above. The Company
shall not, without the prior written consent of Indemnitee, consent to the entry
of any judgment against Indemnitee or enter into any settlement or compromise
which (i) includes an admission of fault of Indemnitee or (ii) does not include,
as an unconditional term thereof, the full release of Indemnitee from all
liability in respect of such Proceeding, which release shall be in form and
substance reasonably satisfactory to Indemnitee. This Section 11(b) shall not
apply to a Proceeding brought by Indemnitee under Section 10(a) above or
pursuant to Section 19 below.

 

(c) Indemnitee’s Right to Counsel. Notwithstanding the provisions of Section
11(b) above, if in a Proceeding to which Indemnitee is a party by reason of
Indemnitee’s Corporate Status, (i) Indemnitee reasonably concludes that he or
she may have separate defenses or counterclaims to assert with respect to any
issue which may not be consistent with the position of other defendants in such
Proceeding, (ii) a conflict of interest or potential conflict of interest exists
between Indemnitee and the Company, or if the Company fails to assume the
defense of such proceeding in a timely manner, Indemnitee shall be entitled to
be represented by separate legal counsel of Indemnitee’s choice at the expense
of the Company. In addition, if the Company fails to comply with any of its
obligations under this Agreement or in the event that the Company or any other
person takes any action to declare this Agreement void or unenforceable, or
institutes any action, suit or proceeding to deny or to recover from Indemnitee
the benefits intended to be provided to Indemnitee hereunder, Indemnitee shall
have the right to retain counsel of Indemnitee’s choice, at the expense of the
Company, to represent Indemnitee in connection with any such matter.

 

12. Representations and Warranties of the Company. The Company hereby represents
and warrants to Indemnitee as follows:

 

(a) Authority. The Company has all necessary power and authority to enter into,
and be bound by the terms of, this Agreement, and the execution, delivery and
performance of the undertakings contemplated by this Agreement have been duly
authorized by the Company.

 



 

 

 

(b) Enforceability. This Agreement, when executed and delivered by the Company
in accordance with the provisions hereof, shall be a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally.

 

13. Insurance. The Company shall at all times maintain a policy or policies of
insurance in the amount of at least $2,000,000 in aggregate liability (subject
to applicable retentions) with a reputable insurance company providing the
Indemnitee with coverage for losses from wrongful acts, and to ensure the
Company’s performance of its indemnification obligations under this Agreement.
In all policies of director and officer liability insurance, Indemnitee shall be
named as an insured in such a manner as to provide Indemnitee the same rights
and benefits as are accorded to the most favorably insured of the Company’s
officers and directors.

 

14. Contract Rights Not Exclusive. The rights to payment of Indemnifiable
Amounts and advancement of Indemnifiable Expenses provided by this Agreement
shall be in addition to, but not exclusive of, any other rights which Indemnitee
may have at any time under applicable law, the Company’s Certificate of
Incorporation or By-laws, or any other agreement, vote of stockholders or
directors (or a committee of directors), or otherwise, both as to action in
Indemnitee’s official capacity and as to action in any other capacity as a
result of Indemnitee’s serving as a director or officer of the Company.

 

15. Successors. This Agreement shall be (a) binding upon all successors and
assigns of the Company (including any transferee of all or a substantial portion
of the business, stock and/or assets of the Company and any direct or indirect
successor by merger or consolidation or otherwise by operation of law) and (b)
binding on and shall inure to the benefit of the heirs, personal
representatives, executors and administrators of Indemnitee. This Agreement
shall continue for the benefit of Indemnitee and such heirs, personal
representatives, executors and administrators after Indemnitee has ceased to
have Corporate Status.

 

16. Subrogation. In the event of any payment of Indemnifiable Amounts under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of contribution or recovery of Indemnitee against other persons,
and Indemnitee shall take, at the request of the Company, all reasonable action
necessary to secure such rights, including the execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

 

17. Change in Law. To the extent that a change in Nevada law (whether by statute
or judicial decision) shall permit broader indemnification or advancement of
expenses than is provided under the terms of the Bylaws and this Agreement,
Indemnitee shall be entitled to such broader indemnification and advancements,
and this Agreement shall be deemed to be amended to such extent.

 

18. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement, or any clause thereof, shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, in whole or in part, such provision or clause shall be limited or
modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.

 





 

 

 

19. Indemnitee as Plaintiff. Except as provided in Section 10(c) of this
Agreement and in the next sentence, Indemnitee shall not be entitled to payment
of Indemnifiable Amounts or advancement of Indemnifiable Expenses with respect
to any Proceeding brought by Indemnitee against the Company, any Entity which it
controls, any director or officer thereof, or any third party, unless the Board
of Directors of the Company has consented to the initiation of such Proceeding.
This Section shall not apply to counterclaims or affirmative defenses asserted
by Indemnitee in an action brought against Indemnitee.

 

20. Modifications and Waiver. Except as provided in Section 17 above with
respect to changes in Nevada law which broaden the right of Indemnitee to be
indemnified by the Company, no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement (whether or
not similar), nor shall such waiver constitute a continuing waiver.

 

21. General Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (a)
when delivered by hand, (b) when transmitted by facsimile and receipt is
acknowledged, or (c) if mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:

 

(i)If to Indemnitee, to:

 

                             

  

(ii)If to the Company, to:

 

ITEX Corporation

3326 160th Avenue SE

Bellevue, Washington 98008-6418

Attention: Secretary

 

or to such other address as may have been furnished in the same manner by any
party to the others.

 



 

 

 

22. Governing Law; Consent to Jurisdiction; Service of Process. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Nevada without regard to its rules of conflict of laws. Each of the Company and
the Indemnitee hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of King County Superior Court, State of Washington and
the courts of the United States of America located in the State of Washington
(the “Washington Courts”) for any litigation arising out of or relating to this
Agreement and the transactions contemplated hereby (and agrees not to commence
any litigation relating thereto except in such courts), waives any objection to
the laying of venue of any such litigation in the Washington Courts and agrees
not to plead or claim in any Washington Court that such litigation brought
therein has been brought in an inconvenient forum. Each of the parties hereto
agrees, (a) to the extent such party is not otherwise subject to service of
process in the State of Washington, to appoint and maintain an agent in the
State of Washington as such party’s agent for acceptance of legal process, and
(b) that service of process may also be made on such party by prepaid certified
mail with a proof of mailing receipt validated by the United States Postal
Service constituting evidence of valid service. Service made pursuant to (a) or
(b) above shall have the same legal force and effect as if served upon such
party personally within the State of Washington. For purposes of implementing
the parties’ agreement to appoint and maintain an agent for service of process
in the State of Washington, each such party does hereby appoint ITEX
Corporation, 3326 160th Avenue SE, Bellevue, Washington 98008-6418, as such
agent and each such party hereby agrees to complete all actions necessary for
such appointment.

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
executed this Agreement as of the day and year first above written. 

 

  ITEX CORPORATION               By:       Name:     Title:              
INDEMNITEE                     Print Name:

  

 



 

 

